Opinion bt
Mr. Chief Justice Stebbett,
The appellant borough not only complains of the manner in *163which the case was submitted to the jury, but it challenges the right of the court to submit it to them in any form.
The evidence bearing on all the disputed questions was quite sufficient to carry the case to the jury. It would have been manifest error to have affirmed defendant’s third point. The fact that the telephone wire had been maintained in the same place for fifteen years without accident was no reason why it should continue there indefinitely without inspection. Directly the opposite conclusion was warranted, but it was for the jury. Taking into view the fact that the telephone wire had been in the same place for fifteen years, in connection with the further facts that the telephone line had been unused and abandoned for several months; that it crossed a charged electric light wire, in close proximity thereto, and, finally, that a few months before the accident, the old telephone wire sagged to such an extent as to interfere with public travel on the streets, and we have a condition of affairs that was at least sufficient to admonish the municipality that more than ordinary care should be exercised in the supervision of the overhead wires in question. When, under such circumstances, the sagging wire is cut by a member of the borough council, and one end wrapped around a post within easy distance of pedestrians on the highway crossing the bridge, with the end resting on the ground or in the water, the defendant has no just reason to complain that the question of its alleged negligence was submitted to the jury. Tire evidence was quite sufficient to justify the latter in finding that the accident which resulted in the sudden death of plaintiff’s son was the natural and probable consequence of the manner in which the telephone wire was fastened to the post.
The only remaining question that requires notice is one presented by the second specification. Defendant contends that while a municipality is invested with police supervision of the wires of corporations occupying its streets, such supervision does not involve pecuniary responsibility, and if an accident happens from a failure to maintain the wires in safe and proper-condition, the corporation owning the wires, and not the municipality, is alone responsible for resulting injuries; and West Chester v. Apple, 35 Pa. 284, is cited as authority for the position. While language used in the opinion in that ease may justify the conclusion sought to be drawn therefrom, it was not *164necessary to the decision, and it has been expressly disapproved in Philadelphia v. Smith, 28 W. N. C. 242, and 1 Monaghan, 147. In that case, it was held by this Court that the liability of a municipality for damages for injuries caused by a defective sidewalk is not relieved against by the fact that the property owner is also liable. The same rule applies to dangerous defects or obstructions in the highway, whether overhead or at grade. The duty and liability of the municipality is in no way lessened by the fact that individuals or corporations are subject to a like duty and liability. The learned trial judge was therefore right in affirming plaintiff’s point, that “ it is the duty of a municipality to exercise a careful supervision over the adjustment and regulation of the electric wires suspended over its streets,” and that it is liable for injuries resulting from neglect ■ of such duty. In view of the multiplied of overhead wires carrying deadly currents, and the increasing frequency of accidents from defects in such wires, or in the manner of their adjustment, it behooves municipalities to recognize and perform their duties in the premises in more than a perfunctory manner, ■if they would escape the consequences of negligence.
Neither of the specifications of error is sustained.
Judgment affirmed.